 

Exhibit 10.1

GRITSTONE ONCOLOGY, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), entered into as of March 2, 2020
(the “Effective Date”), is between Gritstone Oncology, Inc., a Delaware
corporation (the “Company”) and Rahsaan Thompson (“Executive” and, together with
the Company, the “Parties”).  

WHEREAS, the Company desires to engage Executive to perform services as an
employee of the Company under the terms hereof.

WHEREAS, Executive desires to provide services to the Company on the terms
herein provided.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

1.

Employment.

(a)General.  The Company shall employ Executive upon the terms and conditions
provided herein effective as of the Effective Date.  

(b)Position and Duties.  Effective on the Effective Date, Executive: (i) shall
serve as the Company’s Executive Vice President and General Counsel, with
responsibilities, duties, and authority usual and customary for such position,
subject to direction by the Chief Executive Officer of the Company (the “CEO”);
(ii) shall report directly to the CEO; and (iii) agrees promptly and faithfully
to comply with all present and future policies, requirements, rules and
regulations, and reasonable directions and requests, of the Company in
connection with the Company’s business. At the Company’s request, Executive
shall serve the Company and/or its subsidiaries and affiliates in such other
capacities in addition to the foregoing as the Company shall designate, provided
that such additional capacities are consistent with Executive’s position as the
Company’s Executive Vice President and General Counsel.  In the event that
Executive serves in any one or more of such additional capacities, Executive’s
compensation shall not automatically be increased on account of such additional
service.  

(c)Performance of Executive’s Duties.  During Executive’s employment with the
Company, and except for periods of illness, vacation, disability, or reasonable
leaves of absence or as discussed in Section 1(e), Executive shall devote
Executive’s full time and attention to the business and affairs of the Company
pursuant to the general direction of the CEO.  The rights of Executive under
this Agreement shall not be affected by any change in the title, duties, or
capacity of Executive during Executive’s employment with the Company.  

(d)Principal Office. Executive will work principally at the Company’s facility
located in Emeryville, California.

1

 



--------------------------------------------------------------------------------

 

(e)Exclusivity.  Except with the prior written approval of the CEO (which the
CEO may grant or withhold in his or her sole and absolute discretion), Executive
shall devote substantially all of Executive’s working time, attention, and
energies to the business of the Company, except during any paid vacation or
other excused absence periods.  Nothing in this section prevents Executive from
engaging in additional activities in connection with personal investments and
community affairs. Executive may also serve as a member of the board of
directors or board of advisors of another organization provided (i) such
organization is not a competitor of the Company; (ii) Executive receives prior
written approval from the Company’s CEO; and (iii) such activities do not
individually or in the aggregate interfere with the performance of Executive’s
duties under this Agreement, violate the Company’s standards of conduct then in
effect, or raise a conflict under the Company’s conflict of interest policies.  

2.Term.  The period of Executive’s employment under this Agreement shall
commence on the Effective Date and shall continue until Executive’s employment
with the Company is terminated pursuant to Section 5.  The phrase “Term” as used
in this Agreement shall refer to the entire period of employment of Executive by
the Company.

 

3.

Compensation and Related Matters.

(a)Annual Base Salary.  During the Term, Executive shall receive a base salary
at the rate of $375,000 per year (as may be increased from time to time, the
“Annual Base Salary”), subject to withholdings and deductions, which shall be
paid to Executive in accordance with the customary payroll practices and
procedures of the Company.  Such Annual Base Salary shall be reviewed by the
CEO, and, as applicable, the Board of Directors of the Company (the “Board”)
and/or the Compensation Committee of the Board, not less than annually.

(b)Annual Bonus.  Executive shall be eligible to receive a discretionary annual
bonus based on Executive’s achievement of performance objectives established by
the Board or the Compensation Committee of the Board in consultation with the
CEO, such bonus to be targeted at 40% of Executive’s Annual Base Salary (the
“Annual Bonus”).  Any Annual Bonus approved by the Board or the Compensation
Committee of the Board shall be paid at the same time annual bonuses are paid to
other executives of the Company generally, subject to Executive’s continuous
employment through the date of approval.  

(c)Benefits.  Executive shall be entitled to participate in such employee and
executive benefit plans and programs as the Company may from time to time offer
to provide to its executives, subject to the terms and conditions of such
plans.  Notwithstanding the foregoing, nothing herein is intended, or shall be
construed, to require the Company to institute or continue any, or any
particular, plan or benefit.

(d)Business Expenses.  The Company shall reimburse Executive for all reasonable,
documented, out-of-pocket travel and other business expenses incurred by
Executive in the performance of Executive’s duties to the Company in accordance
with the Company’s applicable expense reimbursement policies and procedures as
are in effect from time to time.  

(e)Vacation.  Executive will be entitled to paid vacation in accordance with the
Company’s vacation policy.

2

 



--------------------------------------------------------------------------------

 

(f)Sign-On Bonus.  On the first payroll date following the Effective Date, the
Company shall pay Executive a one-time sign on bonus of $75,000, less applicable
withholdings and deductions (the “Sign On Bonus”).  Notwithstanding the
foregoing, Executive acknowledges and agrees that the Sign On Bonus will only be
fully earned on the first anniversary of the Effective Date if Executive remains
continuously employed with the Company through the first anniversary of the
Effective Date.  In the event Executive’s employment with the Company terminates
for any reason other than due to a Covered Termination (as defined below) prior
to the first anniversary of the Effective Date, Executive hereby agrees to repay
the Company the full amount of the Sign On Bonus.

4.

Equity Awards.  In connection with entering into this Agreement, following the
Effective Date, the Company will recommend to the Board or the Compensation
Committee of the Board that it grant Executive an option to purchase 85,000
shares of the Company’s common stock (the “Stock Option”) at a per-share
exercise price equal to the closing sales price of the Company’s common stock as
quoted on the Nasdaq Global Market on the date of grant, or if the date of grant
is not a trading day, on the most recent trading day before the date of grant,
provided that Executive is employed by the Company on the date of grant. Subject
to Executive’s continued employment with the Company through the applicable
vesting date, 25% of the shares underlying the Stock Option will vest on the
first anniversary of the Effective Date and 1/48th of the total number of shares
initially underlying the Stock Option will vest on each monthly anniversary
thereafter. The Stock Option will otherwise be subject to the terms and
conditions of the Company’s 2018 Incentive Award Plan and a stock option
agreement to be entered into between Executive and the Company.

5.

Termination.        

(a)At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment will be at-will, as defined under applicable law.  This means that it
is not for any specified period of time and can be terminated by Executive or by
the Company at any time, with or without advance notice, and for any or no
particular reason or cause.  It also means that Executive’s job duties, title,
and responsibility and reporting level, work schedule, compensation, and
benefits, as well as the Company’s personnel policies and procedures, may be
changed with prospective effect, with or without notice, at any time in the sole
discretion of the Company (subject to any ramification such changes may have
under Section 6 of this Agreement).  This “at-will” nature of Executive’s
employment shall remain unchanged during Executive’s tenure as an employee and
may not be changed, except in an express writing signed by Executive and a
duly-authorized officer of the Company.  If Executive’s employment terminates
for any lawful reason, Executive shall not be entitled to any payments,
benefits, damages, award, or compensation other than as provided in this
Agreement.  

(b)Notice of Termination.  During the Term, any termination of Executive’s
employment by the Company or by Executive (other than by reason of death) shall
be communicated by written notice (a “Notice of Termination”) from one Party
hereto to the other Party hereto (i) indicating the specific termination
provision in this Agreement relied upon, if any, (ii) setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and
(iii) specifying the Date of Termination (as defined below).  The failure by the
Company to set forth in the Notice of

3

 



--------------------------------------------------------------------------------

 

Termination all of the facts and circumstances which contribute to a showing of
Cause (as defined below) shall not waive any right of the Company hereunder or
preclude the Company from asserting such fact or circumstance in enforcing their
rights hereunder.

(c)Date of Termination.  For purposes of this Agreement, “Date of Termination”
shall mean the date of the termination of Executive’s employment with the
Company specified in a Notice of Termination.

(d)Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and board
memberships, if any, then held with the Company or any of its affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

6.

Consequences of Termination.

(a)Payments of Accrued Obligations upon all Terminations of Employment.  Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within 30 days after Executive’s Date of Termination (or such earlier date as
may be required by applicable law): (i) any portion of Executive’s Annual Base
Salary earned through Executive’s Date of Termination not theretofore paid, (ii)
any expenses owed to Executive under Section 3, (iii) any accrued but unused
paid time-off owed to Executive, (iv) any Annual Bonus approved by the Board,
Compensation Committee of the Board and/or the CEO on or prior to the Date of
Termination but unpaid as of the Date of Termination, and (v) any amount arising
from Executive’s participation in, or benefits under, any employee benefit
plans, programs, or arrangements under Section 3, which amounts shall be payable
in accordance with the terms and conditions of such employee benefit plans,
programs, or arrangements.  Except as otherwise set forth in Sections 6(b) and
(c), the payments and benefits described in this Section 6(a) shall be the only
payments and benefits payable in the event of Executive’s termination of
employment for any reason.  

(b)Severance Payments upon Covered Termination Outside a Change in Control
Period.  If, during the Term, Executive experiences a Covered Termination
outside a Change in Control Period (as defined below), then in addition to the
payments and benefits described in Section 6(a), the Company shall, subject to
Executive’s delivery to the Company of a waiver and release of claims agreement
in a form approved by the Company (a “Release”) that becomes effective and
irrevocable in accordance with Section 11(d), provide Executive with the
following:

(i)The Company shall pay to Executive an amount equal to the sum of (i)
Executive’s Annual Base Salary multiplied by 0.75 and (ii) Executive’s target
Annual Bonus.  Such amount will be subject to applicable withholdings and
payable in a single lump sum cash payment on the first regular payroll date
following the date the Release becomes effective and irrevocable in accordance
with Section 11(d).

(ii)During the period commencing on the Date of Termination and ending on the
nine-month anniversary thereof or, if earlier, the date on which Executive

4

 



--------------------------------------------------------------------------------

 

becomes eligible for comparable replacement coverage under a subsequent
employer’s group health plan (in any case, the “Non-CIC COBRA Period”), subject
to Executive’s valid election to continue healthcare coverage under Section
4980B of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations thereunder, the Company shall, in its sole discretion, either (A)
continue to provide to Executive and Executive’s dependents, at the Company’s
sole expense, or (B) reimburse Executive and Executive’s dependents for coverage
under its group health plan (if any) at the same levels in effect on the Date of
Termination; provided, however, that if (1) any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
under Treasury Regulation Section 1.409A‑1(a)(5), (2) the Company is otherwise
unable to continue to cover Executive or Executive’s dependents under its group
health plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the Non-CIC COBRA Period (or remaining portion thereof).

(c)Severance Payments upon Covered Termination During a Change in  Control
Period.  If, during the Term, Executive experiences a Covered Termination during
a Change in Control Period, then, in addition to the payments and benefits
described in Section 6(a), the Company shall, subject to Executive’s delivery to
the Company of a Release that becomes effective and irrevocable in accordance
with Section 11(d), provide Executive with the following:

(i)The Company shall pay to Executive an amount equal to the sum of (i)
Executive’s Annual Base Salary and (ii) Executive’s target Annual Bonus.  Such
amount will be subject to applicable withholdings and payable in a single lump
sum cash payment on the first regular payroll date following the date the
Release becomes effective and irrevocable in accordance with Section 11(d).

(ii)During the period commencing on the Date of Termination and ending on the
12-month anniversary thereof or, if earlier, the date on which Executive becomes
eligible for comparable replacement coverage under a subsequent employer’s group
health plan (in any case, the “CIC COBRA Period”), subject to Executive’s valid
election to continue healthcare coverage under Section 4980B of the Code and the
regulations thereunder, the Company shall, in its sole discretion, either (A)
continue to provide to Executive and Executive’s dependents, at the Company’s
sole expense, or (B) reimburse Executive and Executive’s dependents for coverage
under its group health plan (if any) at the same levels in effect on the Date of
Termination; provided, however, that if (1) any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), (2) the Company is otherwise
unable to continue to cover Executive or Executive’s dependents under its group
health plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter be

5

 



--------------------------------------------------------------------------------

 

paid to Executive in substantially equal monthly installments over the CIC COBRA
Period (or remaining portion thereof).

(iii)Cause any unvested equity awards, including any stock options, restricted
stock awards and any such awards subject to performance-based vesting, held by
Executive as of the Date of Termination, to become fully vested and, if
applicable, exercisable, and cause all restrictions and rights of repurchase on
such awards to lapse with respect to all of the shares of the Company’s common
stock subject thereto.

(d)No Other Severance.  The provisions of this Section 6 shall supersede in
their entirety any severance payment provisions in any severance plan, policy,
program, or other arrangement maintained by the Company except as otherwise
approved by the Board.

(e)No Requirement to Mitigate; Survival.  Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any Party.

(f)Definition of Cause.  For purposes hereof, “Cause” shall mean any one of the
following: (i) Executive’s material violation of any applicable material law or
regulation respecting the business of the Company; (ii) Executive’s conviction
of, or plea of nolo contendere to, a felony or other crime involving moral
turpitude; (iii) any act of dishonesty, fraud, or misrepresentation in relation
to Executive’s duties to the Company which act is materially and demonstrably
injurious to the Company; (iv) Executive’s willful and repeated failure to
perform in any material respect Executive’s duties hereunder after 15 days’
notice and an opportunity to cure such failure and a reasonable opportunity to
present to the Board Executive’s position regarding any dispute relating to the
existence of such failure (other than on account of disability); (v) Executive’s
failure to attempt in good faith to implement a clear and reasonable directive
from the CEO or to comply with any of the Company’s policies and procedures
which failure is either material or occurs after written notice from the CEO;
(vi) any act of gross misconduct which is materially and demonstrably injurious
to the Company; or (vii) Executive’s breach of fiduciary duty owed to the
Company.

(g)Definition of Change in Control.  For purposes of this Agreement, “Change in
Control” shall mean (i) the acquisition by any person or group of affiliated or
associated persons of more than 50% of the outstanding capital stock of the
Company or voting securities representing more than 50% of the total voting
power of outstanding securities of the Company; (ii) the consummation of a sale
of all or substantially all of the assets of the Company to a third party; (iii)
the consummation of any merger involving the Company in which, immediately after
giving effect to such merger, less than a majority of the total voting power of
outstanding stock of the surviving or resulting entity is then “beneficially
owned” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) in the aggregate by the stockholders of the Company, as
applicable, immediately prior to such merger.  For the avoidance of doubt and
notwithstanding anything herein to the contrary, in no event shall a transaction
constitute a “Change in Control” if: (w) its sole purpose is to change the state
of the Company’s incorporation; (x) its sole purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such

6

 



--------------------------------------------------------------------------------

 

transaction; (y) it is effected primarily for the purpose of financing the
Company with cash (as determined by the Board without regard to whether such
transaction is effectuated by a merger, equity financing, or otherwise); or (z)
it constitutes, or includes sales of shares in connection with, the initial
public offering of the Company’s capital stock. Notwithstanding the foregoing, a
“Change in Control” must also constitute a “change in control event,” as defined
in Treasury Regulation §1.409A-3(i)(5).

(h)Definition of Change in Control Period. For purposes hereof, “Change
in  Control Period” shall mean the period of time commencing three months prior
to a Change in Control and ending 12 months after such Change in Control.

(i)Definition of Covered Termination. For purposes hereof, “Covered Termination”
shall mean the termination of Executive’s employment by the Company without
Cause or by Executive for Good Reason, and shall not include a termination due
to Executive’s death or disability.

(j)Definition of Good Reason.  For purposes hereof, “Good Reason” shall mean any
one of the following: (i) the material reduction of Executive’s base salary or
target annual performance bonus, (ii) the assignment to Executive of any duties
materially and negatively inconsistent in any respect of Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any other action by the Company which results in
a material diminution in such position, authority, duties or responsibilities
(including without limitation a requirement to report to any person or entity
other than the CEO); or (iii) the Company’s material breach of this Agreement,
provided, that, in each case, Executive will not be deemed to have Good Reason
unless (1) Executive first provides the Company with written notice of the
condition giving rise to Good Reason within 30 days of its initial occurrence,
(2) the Company or the successor company fails to cure such condition within 30
days after receiving such written notice (the “Cure Period”), and (3)
Executive’s resignation based on such Good Reason is effective within 30 days
after the expiration of the Cure Period.

7.

Assignment and Successors.  The Company shall assign its rights and obligations
under this Agreement to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise).  This Agreement
shall be binding upon and inure to the benefit of the Company, Executive, and
their respective successors, assigns, personnel, and legal representatives,
executors, administrators, heirs, distributees, devisees, and legatees, as
applicable.  None of Executive’s rights or obligations may be assigned or
transferred by Executive, other than Executive’s rights to payments hereunder,
which may be transferred only by will, operation of law, or as otherwise
provided herein.

8.

Miscellaneous Provisions.  

(a)Confidentiality Agreement.  As a condition of Executive’s employment with the
Company, Executive must sign and comply with the Company’s Proprietary
Information and Inventions Assignment Agreement, a copy of which is attached
hereto as Exhibit A (the “Confidentiality Agreement”).  The Confidentiality
Agreement shall survive the termination of this Agreement and Executive’s
employment with the Company for the applicable period(s) set forth
therein.  Notwithstanding the foregoing, in the event of any conflict between
the terms of the

7

 



--------------------------------------------------------------------------------

 

Confidentiality Agreement and the terms of this Agreement, the terms of this
Agreement shall prevail.

(b)Non-Solicitation of Employees.  For a period of one year following
Executive’s Date of Termination, Executive shall not, either directly or
indirectly (i) solicit for employment by any individual, corporation, firm, or
other business, any employees, consultants, independent contractors, or other
service providers of the Company or any of its affiliates, or (ii) solicit any
employee or consultant of the Company or any of its affiliates to leave the
employment or consulting of or cease providing services to the Company or any of
its affiliates; provided, however, that the foregoing clauses (i) and (ii) shall
not apply to a general advertisement or solicitation (or any hiring pursuant to
such advertisement or solicitation) that is not specifically targeted to such
employees or consultants.

(c)Governing Law.  This Agreement shall be governed, construed, interpreted, and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of California, without giving effect to any
principles of conflicts of law, whether of the State of California or any other
jurisdiction, and where applicable, the laws of the United States, that would
result in the application of the laws of any other jurisdiction.

(d)Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  

(e)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile shall
be deemed effective for all purposes.

(f)Entire Agreement.  The terms of this Agreement, together with the
Confidentiality Agreement, are intended by the Parties to be the final
expression of their agreement with respect to the employment of Executive by the
Company and supersede all prior understandings and agreements, whether written
or oral, regarding Executive’s service to the Company.    The Parties further
intend that this Agreement, together with the Confidentiality Agreement, shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement or the
Confidentiality Agreement.  Notwithstanding the foregoing, in the event of any
conflict between the terms of the Confidentiality Agreement and the terms of
this Agreement, the terms of this Agreement shall prevail.   

(g)Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by Executive and a duly
authorized representative of the Company.  By an instrument in writing similarly
executed, Executive or a duly authorized officer of the Company, as applicable,
may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure.  No
failure to exercise and no delay in

8

 



--------------------------------------------------------------------------------

 

exercising any right, remedy, or power hereunder shall preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.  

(h)Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all controversies, claims and disputes arising out of or
relating to this Agreement, including without limitation any alleged violation
of its terms, shall be resolved be resolved solely and exclusively by final and
binding arbitration held in Alameda County, California through JAMS in
conformity with California law and the then-existing JAMS employment arbitration
rules, which can be found at
https://www.jamsadr.com/rules-employment-arbitration/. The arbitrator shall: (a)
provide adequate discovery for the resolution of the dispute; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall award the
prevailing Party attorneys’ fees and expert fees, if any. Notwithstanding the
foregoing, it is acknowledged that it will be impossible to measure in money the
damages that would be suffered if the Parties fail to comply with any of the
obligations imposed on them under Section 8(a), and that in the event of any
such failure, an aggrieved person will be irreparably damaged and will not have
an adequate remedy at law.  Any such person shall, therefore, be entitled to
injunctive relief, including specific performance, to enforce such obligations,
and if any action shall be brought in equity to enforce any of the provisions of
Section 8(a), none of the Parties shall raise the defense that there is an
adequate remedy at law.  Executive and the Company understand that by agreement
to arbitrate any claim pursuant to this Section 8(h), they will not have the
right to have any claim decided by a jury or a court, but shall instead have any
claim decided through arbitration. Executive and the Company waive any
constitutional or other right to bring claims covered by this Agreement other
than in their individual capacities. Except as may be prohibited by applicable
law, the foregoing waiver includes the ability to assert claims as a plaintiff
or class member in any purported class or representative proceeding.

(i)Enforcement.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid, or unenforceable provision there shall be
added automatically as part of this Agreement a provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid, and enforceable.

(j)Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, or foreign withholding
or other taxes or charges which the Company is required to withhold.  The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.

(k)Whistleblower Protections and Trade Secrets. Notwithstanding anything to the
contrary contained herein, nothing in this Agreement prohibits Executive from
reporting possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other

9

 



--------------------------------------------------------------------------------

 

whistleblower protection provisions of state or federal law or regulation
(including the right to receive an award for information provided to any such
government agencies). Furthermore, in accordance with 18 U.S.C. § 1833,
notwithstanding anything to the contrary in this Agreement: (i) Executive shall
not be in breach of this Agreement, and shall not be held criminally or civilly
liable under any federal or state trade secret law (x) for the disclosure of a
trade secret that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, or (y) for the disclosure of a trade secret that
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; and (ii) if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney, and may use the trade
secret information in the court proceeding, if Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.

9.

Prior Employment.  Executive represents and warrants that Executive’s acceptance
of employment with the Company has not breached, and the performance of
Executive’s duties hereunder will not breach, any duty owed by Executive to any
prior employer or other person.  Executive further represents and warrants to
the Company that (a) the performance of Executive’s obligations hereunder will
not violate any agreement between Executive and any other person, firm,
organization, or other entity; (b) Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from competing,
directly or indirectly, with the business of such previous employer or other
party that would be violated by Executive entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement; and
(c) Executive’s performance of Executive’s duties under this Agreement will not
require Executive to, and Executive shall not, rely on in the performance of
Executive’s duties or disclose to the Company or any other person or entity or
induce the Company in any way to use or rely on any trade secret or other
confidential or proprietary information or material belonging to any previous
employer of Executive.

10.

Golden Parachute Excise Tax.

(a)Best Pay.  Any provision of this Agreement to the contrary notwithstanding,
if any payment or benefit Executive would receive from the Company pursuant to
this Agreement or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be equal to the Reduced Amount (as defined
below).  The “Reduced Amount” will be either (A) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (B) the entire Payment, whichever amount after
taking into account all applicable federal, state, and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes), results in
Executive’ s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (A) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Executive.  If more
than one method of reduction will result in the same

10

 



--------------------------------------------------------------------------------

 

economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).  Notwithstanding the foregoing, if the Reduction Method or
the Pro Rata Reduction Method would result in any portion of the Payment being
subject to taxes pursuant to Section 409A  that would not otherwise be subject
to taxes pursuant to Section 409A, then the Reduction Method and/or the Pro Rata
Reduction Method, as the case may be, shall be modified so as to avoid the
imposition of taxes pursuant to Section 409A as follows:  (1) as a first
priority, the modification shall preserve to the greatest extent possible, the
greatest economic benefit for Executive as determined on an after-tax basis; (2)
as a second priority, Payments that are contingent on future events (e.g., being
terminated without cause), shall be reduced (or eliminated) before Payments that
are not contingent on future events; and (3) as a third priority, Payments that
are “deferred compensation” within the meaning of Section 409A shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.

(b)Accounting Firm.  The accounting firm engaged by the Company for general tax
purposes as of the day prior to the Change in Control will perform the
calculations set forth in Section 10(a).  If the firm so engaged by the Company
is serving as the accountant or auditor for the acquiring company, the Company
will appoint a nationally recognized accounting firm to make the determinations
required hereunder.  The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder.  The accounting firm
engaged to make the determinations hereunder will provide its calculations,
together with detailed supporting documentation, to the Company within 30 days
before the consummation of a Change in Control (if requested at that time by the
Company) or such other time as requested by the Company.  If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it will furnish the
Company with documentation reasonably acceptable to the Company that no Excise
Tax will be imposed with respect to such Payment.  Any good faith determinations
of the accounting firm made hereunder will be final, binding and conclusive upon
the Company and Executive.

11.

Section 409A.

(a)General.  The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date, (“Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If Executive notifies the Company that Executive has
received advice of tax counsel of a national reputation with expertise in
Section 409A that any provision of this Agreement would cause Executive to incur
any additional tax or interest under Section 409A (with specificity as to the
reason therefor) or the Company independently makes such determination, the
Company and Executive shall take commercially reasonable efforts to reform such
provision to try to comply with or be exempt from Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Section 409A, provided that any such modifications shall not increase the cost
or liability to the Company.  To the extent that any provision hereof is
modified in order to comply with or be exempt from Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the
provisions of Section 409A.

11

 



--------------------------------------------------------------------------------

 

(b)Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement:  (i) no amount that constitutes “deferred compensation” under
Section 409A shall be payable pursuant to Section 6 unless the termination of
Executive’s employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations
(“Separation from Service”); (ii) for purposes of Section 409A, Executive’s
right to receive installment payments shall be treated as a right to receive a
series of separate and distinct payments; and (iii) to the extent that any
reimbursement of expenses or in-kind benefits constitutes “deferred
compensation” under Section 409A, such reimbursement or benefit shall be
provided no later than December 31st of the year following the year in which the
expense was incurred.  The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year.  The amount
of any in-kind benefits provided in one year shall not affect the amount of
in-kind benefits provided in any other year.

(c)Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (ii) the date of Executive’s death.  Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence shall be paid in a lump sum
to Executive (or Executive’s estate or beneficiaries), and any remaining
payments due to Executive under this Agreement shall be paid as otherwise
provided herein.  

(d)Release.  Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments due under this Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of a
Release, (i) the Company shall deliver the Release to Executive within ten
business days following Executive’s Date of Termination, and the Company’s
failure to deliver a Release prior to the expiration of such ten business day
period shall constitute a waiver of any requirement to execute a Release,
(ii) if Executive fails to execute the Release on or prior to the Release
Expiration Date (as defined below) or timely revokes Executive’s acceptance of
the Release thereafter, Executive shall not be entitled to any payments or
benefits otherwise conditioned on the Release, and (iii) in any case where
Executive’s Date of Termination and the last day the Release may be considered
or revoked fall in two separate taxable years, any payments required to be made
to Executive that are conditioned on the Release and are treated as nonqualified
deferred compensation for purposes of Section 409A shall be made in the later
taxable year.  For purposes of this Section 11(d), “Release Expiration Date”
shall mean the date that is 21 days following the date upon which the Company
timely delivers the Release to Executive, or, in the event that Executive’s
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is 45 days following
such delivery date.  To the extent that any payments of nonqualified deferred
compensation (within the meaning of Section 409A) due under this Agreement as a
result of Executive’s termination of employment are delayed pursuant to this
Section 11(d), such amounts shall be paid in a lump sum on the first payroll
date following the date that Executive executes and does not revoke the Release
(and the applicable revocation period has expired) or, in the case of

12

 



--------------------------------------------------------------------------------

 

any payments subject to Section 11(d)(iii), on the first payroll period to occur
in the subsequent taxable year, if later.

12.

Employee Acknowledgement.  Executive acknowledges that Executive has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on Executive’s own judgment.  

[Signature Page Follows]

 

13

 



--------------------------------------------------------------------------------

 

The Parties have executed this Agreement as of the Effective Date.

 

GRITSTONE ONCOLOGY, INC.

By: /s/ Andrew Allen

Name: Andrew Allen

Title: President and Chief Executive Officer

EXECUTIVE

By: /s/ Rahsaan Thompson        

Name: Rahsaan Thompson

Address:

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit A

Proprietary Information and Inventions Assignment Agreement

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

